Citation Nr: 0117555	
Decision Date: 06/29/01    Archive Date: 07/03/01	

DOCKET NO.  93-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty on June 1, 1974, and from 
August 21, 1974 to March 1, 1989.  She has been granted 
service connection for a bipolar disorder, evaluated as 
100 percent disabling from April 28, 1997.  

In September 1991, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a bunionectomy 
performed in 1975 in service.  The Board noted that bunions, 
with hallux valgus deformity and metatarsal varus, was 
symptomatic very shortly after the veteran's entrance into 
service, and that the bunionectomy performed in March 1975 
was considered ameliorative surgery.  The Board determined 
that the subsequent service medical records and Department of 
Veterans Affairs (VA) examination in 1990, shortly after 
discharge from service, did not reflect any increase in the 
severity of the basic condition for which surgery was 
performed.  The Board concluded that the bilateral foot 
condition clearly and unmistakably existed prior to service, 
rebutting the presumption of soundness at enlistment, and 
that the condition was not aggravated during service.  

In December 1991, the appellant sought to reopen her claim 
for service connection for a bilateral foot condition, 
submitting additional information.  She maintained that the 
surgery in service had aggravated her foot condition, and 
that the surgery in service had caused additional disability, 
which required further treatment and surgery after discharge 
from service.  

In February 1996, the Board remanded this issue, together 
with other issues.  In July 1997, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a bilateral foot 
disability.  The Board found that the evidence submitted 
since the September 1991 Board decision was cumulative in 
nature, that such evidence did not bear directly on the 
question of service connection for a bilateral foot 
disability, and that there was no reasonable possibility that 
the additional evidence, when viewed in the context of all of 
the evidence of record, would not change the outcome.  

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (the Court).  In a decision in 
June 1999, the Court vacated and remanded that portion of the 
Board's decision that held that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a bilateral foot disability.  The Court held that the 
Board needed to determine if new and material evidence had 
been submitted pursuant to the guidelines in Hodge v. West, 
155 F.3d, 1356 (Fed. Cir. 1998).  In addition, the Court 
indicated that the Board needed to assist the appellant in 
completing her application to reopen a claim, by informing 
her that she needed to submit medical opinions from several 
physicians, who she stated would support her statement that 
her current foot disability was the result of her in-service 
bunionectomy.  

Pursuant to the Court's opinion, the Board, in May 2000, 
remanded the case so that the Regional Office (RO) could 
contact the appellant and ask her to provide written 
statements from the physicians who she indicated had 
expressed the opinion that her current foot disorder was the 
result of her inservice bunionectomy.  

In July 2000, the appellant informed the RO that such letters 
should not and are not required for the completion of her 
claim.  In March 2001, the appellant reported that she had no 
additional evidence to submit.  The case was then returned to 
the Board for appellate consideration on the present issue.


FINDINGS OF FACT

1.  In September 1991, the Board denied service connection 
for a bilateral foot disability.

2.  In December 1991, the appellant sought to reopen the 
claim for service connection for a bilateral foot disability.

3.  The evidence submitted since the September 1991 Board 
decision is cumulative and redundant; such evidence, by 
itself, or with evidence previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it does not contribute 
significantly to clarify the circumstances surrounding the 
disability treated in service.  


CONCLUSION OF LAW

The evidence received since the September 1991 Board decision 
denying entitlement to service connection for a bilateral 
foot condition is not new and material; therefore, it is 
insufficient to reopen the veteran's claim for service 
connection for this disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains that the surgery in 1975 
caused deformities to the foot and toes.  She contends that 
she received treatment for these deformities soon after she 
was discharged from service.  In essence, she claims that her 
current foot problems are directly related to the surgery 
that occurred in 1975.  

I.  Background

On an enlistment examination in April 1974, the veteran had 
no complaints relating to her feet, and examination of the 
feet was negative.  On August 28, 1974, the veteran was seen 
at the dispensary and received a bunion pad.  It was noted 
that she had bunions.  It was further noted that if the 
pressure dressing did not give relief in three days, she 
would be allowed to wear tennis shoes except for parade.  

On January 29, 1975, a note at the podiatry clinic indicated 
that the veteran would be scheduled for corrective hallux 
valgus surgery the next month.  An X-ray of the feet the next 
day indicated that the veteran was complaining of pain in the 
first metatarsal joints bilaterally.  The X-ray was 
interpreted as showing slight bilateral hallux valgus with 
metatarsal varus.  The veteran was hospitalized in mid-March 
1975 because of bilateral painful bunions.  Physical findings 
were confined to the feet, and they showed bilateral hallux 
valgus deformity with bunion formation, medially over the 
first metatarsophalangeal joint, with no limitation of 
motion.  She underwent a bilateral bunionectomy, and 
postoperative course was benign.  The diagnosis was bilateral 
hallux valgus.  

On April 11, 1975, she was seen at the podiatry clinic 
complaining of some foot pain.  

In September 1978, the veteran complained of pain in the 
right great toe.  X-rays of both feet showed deformity of the 
distal ends of the metatarsal bones of both great toes 
suggestive of previous surgical resection of bunions.  There 
was hallux valgus deformity bilaterally, and no recent 
appearing bony abnormalities.  On a routine physical 
examination in April 1980, the veteran's history of removal 
of bunions bilaterally in April 1975 was noted.  It was noted 
that the bunions were well healed and nonsymptomatic.  
Examination of feet was normal.  

A periodic physical examination in February 1984 also showed 
that the feet were normal.  In July 1985, X-rays of the feet 
showed bilateral hallux valgus with metatarsus varus, with 
evidence of a previous bunionectomy bilaterally.  There was 
also mild pes planus.  On a periodic physical examination in 
August 1985, the veteran had no complaints relating to her 
feet, and the feet were reported normal.  On examination for 
discharge from service in February 1989, the veteran reported 
no foot trouble, and the feet were reported normal.  

On a VA examination in March 1990, the veteran reported that 
she had had a bilateral bunionectomy in the mid-1970's.  
Physical examination showed nontender, well-healed scars over 
the great toes.  The feet were described as unremarkable.  
X-rays of both feet showed bilateral first metatarsal 
deformities with intact bones, joints, and soft tissues.  The 
diagnosis was post surgical deformity of both metatarsal 
bones, and mild hammertoe configurations.

The veteran was hospitalized for several days in September 
1990 for treatment of a psychiatric disability.  Physical 
examination revealed well-healed surgical scars on both great 
toes laterally, with inversion of the large toes.  Gait was 
normal.  A podiatry consultation while hospitalized indicated 
that the veteran complained of pain in both feet.  The 
diagnosis was hallux valgus bunions, and surgical correction 
was recommended.  The appellant was also seen the next month 
in the podiatry clinic, and again surgery was recommended for 
the hallux valgus with bunions bilaterally.  

In December 1990, a claim for service connection for a 
bilateral foot condition was received from the veteran in 
which she indicated that she currently had disability in both 
feet which would require surgical correction because the 
surgery performed in service in 1975 was incorrectly 
performed.

On a VA general medical examination in late January 1992, the 
veteran reported bilateral bunionectomies had been performed 
in service in 1975 with scars that caused an apparent inward 
and under rotation of both great toes making standing and 
walking painful.  The range of motion in both feet was 
normal.  The diagnosis was status, postoperative bilateral 
bunionectomy with probably traumatic arthritis.  

On a special podiatry examination approximately two weeks 
later, the appellant stated that the surgery in service 
helped her to wear shoes, but that her toes had changed.  
Examination revealed markedly pronated feet with no medial 
longitudinal arch to support her walking.  The marked 
pronation had caused the great toes to bend in abduction, 
with a varus rotation.  There were also bunions at the fifth 
metatarsal heads, which were painful.  The veteran complained 
of hammertoes, but no particular dorsal lesion was present.  
The diagnoses included bilateral hallux valgus deformity 
secondary to marked pronated feet, bunions of the fifth 
metatarsal heads, and some hammertoes.  Surgical correction 
was recommended.  X-rays of the feet showed marked bilateral 
hallux valgus configurations and surgical excision of the 
distal medial first metatarsal bones bilaterally.  

In a letter dated in October 1992, the appellant stated that 
she had been evaluated by four orthopedic surgeons all of 
whom had agreed that the deformities in her feet were 
directly the result of the bilateral bunionectomies performed 
in service.  

The appellant submitted a statement from a VA podiatry 
clinic, dated in mid-February 1992, indicating that she had 
hallux valgus deformity bilaterally secondary to marked 
pronation of the feet.  Previous surgery in 1975 was noted.  
There were bunions and hammering of the toes.  Another 
examination at a VA podiatry clinic in September 1992 showed 
that the appellant was being seen for another check of her 
feet.  This report noted that the appellant had bilateral 
bunion surgery in service, and that she was upset about not 
receiving the proper disability evaluation.  The clinic noted 
that they were unable to determine what surgeries had been 
performed, as there were no current records.  A podiatry 
clinic notation in February 1993 showed that she was still 
complaining about the deformities of her feet.  

At a hearing before the Board sitting at Waco, Texas, in 
November 1993, the appellant indicated that various 
physicians had informed her that she was a candidate for 
further surgery for her feet.  

VA medical records were received showing the veteran's 
treatment for unrelated disabilities in the 1990's.  

On a VA examination in August 1996, the appellant again 
reported having a bilateral bunionectomy in service.  She 
stated that the bunions and pain in the feet had worsened in 
the last few years.  The examination resulted in the 
diagnoses of bilateral pes planus with moderate hallux valgus 
bilaterally.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

Service connection cannotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303 (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

There are medical principles so universally recognized as the 
constitute fact (clear and unmistakable proof), and when, in 
accordance with these principles, existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  Similarly, manifestations 
or symptoms of chronic disease from date of enlistment, or so 
close thereto, that the disease could not have originated in 
so short a period will establish preservice existence.  
38 C.F.R. § 3.303.

The veteran will be considered to have been in sound 
condition when examined and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated in service where there is increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306 
(2000).

The usual effects of medical and surgical treatment in 
service, having the affect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306. 

In this case, the Board denied service connection for a 
bilateral foot disability, residuals of a bunionectomy, in 
September 1991.  The Board decision considered the veteran's 
contentions that the surgery in 1975 caused additional 
disability and aggravated her bilateral foot condition.  The 
Board reviewed the service medical records and a post service 
examination in 1990.  

Basically, the Board decision in September 1991 reviewed the 
service medical records which showed that the veteran did not 
complain of any pain in the feet on an enlistment physical 
examination in April 1974.  This examination showed no foot 
abnormality.  However, on August 28, 1974, one week after 
entering service, the veteran complained of bunions.  Bunion 
pads were issued.  In January 1975, X-rays of the feet showed 
hallux valgus deformity with metatarsal varus and bunions.  
She was scheduled for corrective surgery.  The corrective 
surgery was performed in March 1975, with bilateral 
bunionectomies.  Thereafter, in the years following such 
surgery, X-rays of the feet continued to show the hallux 
valgus deformity with metatarsal varus, with pes planus, but 
various examinations showed that the surgery had gone well, 
showing well-healed scars and no symptomatology or complaints 
involving the feet.  On the examination for discharge from 
service in February 1989, a history of a bilateral 
bunionectomy in service was noted, but the feet were reported 
normal.  Similarly, a VA examination in March 1990 continued 
to show metatarsal deformity with hammertoes and bunions.  
However, the scars on the toes were described as nontender 
and nonsymptomatic, and the feet were described as 
unremarkable otherwise.  

The Board decision in September 1991 determined that the 
veteran's foot disability demonstrated in service, the hallux 
valgus with metatarsal varus and bunions, clearly and 
unmistakably existed prior to service, as noted by the 
symptomatology shown within one week of entering service.  
Further, the Board determined that the surgery performed in 
March 1975 was ameliorative surgery.  The Board concluded 
that the remainder of the service medical records showed no 
findings indicative of increased pathology relating to the 
underlying foot disability or due to the surgery in March 
1975.  There was no increase in the pathology of the 
underlying foot condition noted on the VA examination in 
March 1990.  Consequently, the Board determined that there 
was no increase in severity of the basic bilateral foot 
condition during service.

The appellant sought to reopen her claim for service 
connection for disability of the feet in December 1991.  She 
did not claim that there was clear and unmistakable error in 
the September 1991 Board decision, and therefore, she must 
demonstrate that she has presented new and material evidence 
which bears directly and substantially upon her claim.  

Since late 1991, the appellant has submitted various 
statements to the effect that the surgery in service caused 
additional disability, and were the cause of her present 
disability.  However, such statements were essentially 
similar to statements she provided before the September 1991 
Board decision.  In addition, as a lay person, she is 
incapable of providing a medical opinion or diagnosis 
indicating that her current disability was etiologically 
related to, or caused by, the surgery in service.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to that effect is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran's statements, basically similar to those 
considered by the Board in its September 1991 decision, are 
considered cumulative and repetitious.  The appellant has 
contended that four orthopedic doctors had expressed the 
opinion that her present foot disability was the result of 
the inservice bunionectomy.  As the Court has stated, if 
true, such opinions and statements would clearly be new and 
material evidence.  However, the veteran was recently advised 
that she needed to provide the names of such physicians, or 
statements from such physicians, so that such evidence can 
help establish her claim.  She refused to provide any further 
information about such doctors.  In addition, she recently 
indicated that she had no further evidence to submit.  
Consequently, her statements alone, fail to provide 
significant evidence that must be considered in order to 
fairly decide the merits of the claim.  Her statements are 
merely cumulative and redundant.  

The appellant submitted VA medical reports showing complaints 
of great toe pain in September and October 1990, with 
examination showing hallux valgus deformity bilaterally, with 
bilateral bunions and inversion of the large toes.  These 
medical records, approximately 18 months after discharge from 
service, present essentially similar findings as X-rays and 
other medical examinations in service.  Specifically, the 
X-rays and physical examinations in service continued to show 
the hallux valgus deformity with metatarsal varus present 
before and after the bunionectomy.  The veteran did have, 
apparently, new bunion formation and inversion of the large 
toes on the examinations in September and October 1990, and 
such evidence is considered new.  However, the bunions and 
inversion evidently appeared more than 1 year after the 
veteran's discharge from service, and were not shown in 
service after the surgery, on the examination for discharge 
from service in February 1989, or on the VA examination in 
March 1990.  The appearance of the bunions and inversion of 
the toes more than 12 months after discharge from service 
fails to shed any pertinent light on the veteran's condition 
in service, or indicate in any way, that the bilateral foot 
disability increased in severity during service.  Thus, such 
evidence, when considered by itself, or with other evidence 
previously considered, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In the same manner, the VA examinations beginning in 1992 
show additional, and possibly more severe, foot disability, 
including markedly pronated feet and more severe hallux 
valgus, with opinion confirming that the veteran needed 
further surgery.  This evidence, while new, is not material, 
since it relates to the current nature and extent of the 
veteran's bilateral foot disability.  These examinations in 
and after 1992 do not indicate or contain any medical opinion 
that the surgery in service caused the current medical 
condition, or that the basic bilateral foot condition 
increased in severity during service.  These medical records 
fail to shed any pertinent light on whether the veteran's 
foot condition had its inception in service or was aggravated 
in service.  Therefore, such evidence does not contribute 
significantly to clarifying the veteran's contentions, and 
are not so significant that such evidence must be considered 
in order to fairly decide the merits of the claim.  Such 
evidence is basically cumulative in nature.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  There are requirements 
relating to notice to the veteran, the search for and the 
obtaining of records, substantiating claims, obtaining VA 
examinations, and completing an application for compensation 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims pending on date of enactment.  The law, in this 
case, is beneficial to the veteran, and applies to the 
veteran.

In regard to this new law, the veteran has been afforded 
notice of the required information needed to prove her claim, 
and an opportunity to provide such evidence.  The various 
Board decisions, Court decision, and statements of the case 
have provided the veteran with an opportunity to provide 
statements by physicians supporting her claim that the 
present foot condition was either aggravated in service or 
caused her present foot condition.  She has refused to 
cooperate, claiming that the information considered essential 
to her claim by the Court, was not required.  She has not 
provided the statements from these physicians as directed, 
and she has furnished no information which would permit the 
RO to obtain the statements on her behalf.  She has been 
informed of the requirements and evidence necessary to reopen 
her claim, and has been informed of the evidence necessary to 
substantiate her claim.  She has been advised as to the 
requirements and evidence necessary to establish service 
connection.  As just indicated, the Board decisions, Court 
remand, and statements of the case have provided her with the 
required information needed to reopen and prove her claim, 
and an opportunity to provide appropriate evidence.  All 
apparent records which were adequately identified by the 
veteran have been obtained.  The appellant has been provided 
an opportunity to present testimony on her own behalf.  
Finally, in the most recent remand, the Board, pursuant to 
the rather specific direction of the Court, provided another 
opportunity for her to provide what the Court recognized as 
essential evidence, and she simply declined  to comply.  

In summary, the evidence introduced since the September 1991 
Board decision is not new and material.  Such evidence as has 
been furnished is cumulative and redundant, and such 
evidence, by itself, or with evidence previously considered, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim for service 
connection for a bilateral foot condition has not been 
submitted.  The benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

